DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 12/30/21. Claim 1 is amended. Claim 19 is canceled. Claims 1-18 and 20 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagh et al. (US 2015/0353201) in view of Ahn et al. (US 2014/0363776).
Regarding claim 1, Hagh teaches a fuel cell gas turbine hybrid system comprising:
a first combustor, or fuel processor (150) in which fuel and water are converted to hydrogen through reaction with oxygen ([0020]);

a solid oxide fuel cell configured to receive gas, or anode fuel (183), from the first combustor, or fuel processor (150), which is reacted with oxygen (187) ([0016]-[0018]);
the solid oxide fuel cell is configured to generate exhaust products (188, 189) such as air, fuel vapor mixture, and water, which are provided to the second combustor (130) ([0019]).
Hagh teaches that the first combustor (150) receives compressed air from an aircraft engine compressor (122) which is heated through a heat exchanger (142); and the second combustor (130) is configured to provide heated air, or combustion gas (190), to an aircraft engine gas turbine (124) to produce electricity to power other aircraft systems (Figure 1, [0019]). 

With further regard to claim 1, while Hagh teaches a solid oxide fuel cell, Hagh does not teach a flame-assisted fuel cell.
Ahn teaches a flame-assisted solid oxide fuel cell which can easily be integrated into airplanes ([0025]).
Ahn further teaches that the flame-assisted solid oxide fuel cell comprises a first combustor, or 1st stage, where fuel is processed, and a second combustor, or 2nd stage, where byproducts are combusted (Figure 1, [0016]).
Ahn teaches that flame-assisted solid oxide fuel cells are desirable since they have a simple, easily scalable design with high power density ([0025]). Further, flame-assisted fuel cells can be operated in a no-chamber setup, without sealant, and can be used with a variety of hydrocarbon fuels ([0027]).
It would have been obvious to the skilled artisan to substitute the flame-assisted solid oxide fuel cell of Ahn for the fuel processor/SOFC/combustor system of Hagh for the reasons discussed above.



Regarding claims 2 and 3, Hagh teaches an aircraft engine compressor (122) and turbine (124) ([0019]).
As for claims 4 and 8, the first combustor Hagh in view of Ahn is configured to combust jet fuel, converting it into electricity and heat in the fuel cell (Hagh, [0029]).

With regard to claim 6, Hagh teaches a recuperator, or fuel heat exchanger (142), configured to heat the compressed air (181) from the compressor (122) (Figure 1).
As for claim 7, the recuperator (142) uses heat from the exhaust (191, 192) from the turbine (124) (Figure 1).

As for claim 9, the flame assisted fuel cell of Ahn does not require a reformer because the flame acts as a reformer ([0010]). 
Regarding claim 10, the fuel cell of Hagh in view of Ahn is tubular ([0034]).

With regard to claim 11, Hagh in view of Ahn teaches generating electricity and heat from jet fuel using the system discussed above, including providing jet fuel and compressed air (114) to a first combustor (150/1st stage), and proceeding with the method of operating the discussed system above (Figure 1).
As for claim 12, combustion gas (190), which the skilled artisan will easily understand is hot, is provided from the second combustor (130) to an aircraft engine turbine (124) ([0019]).

With regard to claim 14, Hagh teaches a recuperator, or fuel heat exchanger (142), for heating the compressed air (181) from the compressor (122) (Figure 1).

Regarding claims 15 and 16, Ahn teaches that the 1st stage of combustion is fuel rich, or in stoichiometric excess, while the 2nd stage is fuel lean, or in stoichiometric deficit ([0032]-[0033]).

With regard to claim 17, the skilled artisan will easily understand that heat is generated in the combustion and fuel cell reactions of Hagh in view of Ahn.

As for claim 20, the flame assisted fuel cell of Ahn does not require a reformer because the flame acts as a reformer ([0010]). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagh in view of Ahn as applied to claims 1 and 11 above, and further in view of Yamamoto et al. (US 2015/0004503).
The teachings of Hagh and Ahn as discussed above are incorporated herein.
Hagh in view of Ahn teaches the system and method of claims 1 and 11 but fails to teach a heat exchanger for cooling air provided to the first combustor, second combustor, and fuel cell.
Yamamoto teaches a solid oxide fuel cell system including various components provided within a housing, analogous to the flame assisted fuel cell of Hagh in view of Ahn where the first combustor, fuel cell, and second combustor are provided together. Yamamoto further teaches a heat exchanger (80) for providing cooling to various components, such as the air provided to the fuel cell and the exhaust of the fuel cell (3), within the housing (4) of the fuel cell system (Figure 9, [0131]-[0133]).
.

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.
Applicant appears to argue that, since the Office Action does not specifically point out the teachings of syngas in the reference, the references fail to teach syngas.
It is noted that the Office Action points specifically to [0020] of Hagh, which teaches a fuel processor, specifically an autothermal reformer, which converts fuel and water to hydrogen through reaction with oxygen. The examiner finds that the skilled artisan will easily understand that this reaction taught by Hagh necessarily produces syngas.
As evidence, Applicant is directed to [0041] of Schwank et al. (US 2011/0118105):

    PNG
    media_image1.png
    399
    420
    media_image1.png
    Greyscale


If Applicant maintains that the fuel processor of Hagh does not produce syngas, Applicant is reminded that the arguments of counsel cannot take the place of evidence. MPEP 2145 I

Next, with regard to Applicant’s argument that the second combustor of Hagh does not receive unreacted syngas, the examiner reminds Applicant that Hagh clearly teaches that the second combustor receives exhaust products (188) from the anode, which includes unreacted, i.e. excess or unused, fuel ([0019]). The skilled artisan will also easily understand that, since CO is not a reactant in a fuel cell, when CO is provided to a fuel cell (as clearly depicted in Figure 1 of Ahn) it will also become an exhaust product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729